Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR  72201
Dear Mr. Secretary:
This is in response to your inquiry whereby you submitted the following:
   Consequently, the issue on which I need your opinion is as follows: Under Ark. Stat. 12-2804 can this office refuse to allow inspection of these documents which are in active use and set a time and place within three days for the inspection?
Ark. Stat. Ann. 12-2804 provides in part as follows:
   If a public record is in use or in storage and, therefore, not available, at the time a citizen asks to examine it, the custodian shall certify this fact in writing to the applicant and set a date and hour within three (3) days, at which time the record will be available for the exercise of the right given by this Act.
Therefore, the answer to your question is yes.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.